Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 31-35 and 37 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/10/2021.
Information Disclosure Statement
The information disclosure statement filed 04/28/2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.
The NPL document submitted 04/28/2021 (Chinese office action) is not included in the IDS listing and thus has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation that the doping element La is present as “a ceramic compound formed of lanthanum hexaboride having a proportion of lanthanum hexaboride of less than 25 mol%.” However, this limitation is unclear whether the ceramic compound consists of less than 25 mol% lanthanum hexaboride and more than 75 mol% of another compound or the ceramic compound consists of lanthanum hexaboride with less than 25 mol% of lanthanum.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-21, 24-28, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 104480444 A) in view of Tachibana (JP H08151269 A). Chemistry LibreTexts (NPL) is used as evidence of inherency.
Regarding claim 17, Song teaches a target formed primarily of titanium and aluminum (matrix) with a small amount (doping) of cerium (para 0045-0052). Song fails to explicitly teach that the cerium (doping element) is embedded as a constituent of ceramic compounds or aluminum alloys in the matrix. However, Tachibana (JP H08151269 A) teaches the use of CeSi2 (cerium disilicide) powder, which is a ceramic, in the formation of a sputtering target (para 0073). Song is silent to the type of powder used to add cerium to the mixture. However, because Song teaches 
Regarding claim 18, Song teaches the cerium (doping element) is present in the target at a concentration of 1 at% (greater than or equal to 1 at% to less than or equal to 10 at%) (para 0045).
Regarding claim 19, Song teaches the cerium (doping elements) is present in the target at a concentration of 1 at% (greater than or equal to 1 at% to less than or equal to 5 at%) (para 0045).
Regarding claim 20, Song teaches the titanium and aluminum (matrix) comprise 92 at% combined (para 0009, 0045).
Regarding claim 21, Song teaches the matrix is present as aluminum based material having a composition of aluminum and titanium (AlxTi(1-x)) and the aluminum concentration with respect to titanium (x) is 62/92 (para 0045), or 67.4 at% (greater than 25 at%).
Regarding claim 24, Song teaches an oxygen concentration of 790 ppm in the cerium-doped target (Table 1 – Example 2, para 0052), or 790 g oxygen/1000000 g target. After conversion this value equates to 790 μg O2/g target (less than 5000 μg/g). Additionally, Song teaches the oxygen content of the titanium aluminum alloy based targets is 1-2000ppm, or 1-2000 μg/g, which lies within the claimed range.
Regarding claim 25, Song teaches an oxygen concentration of 790 ppm in the cerium-doped target (Table 1 – Example 2, para 0052), or 790 g oxygen/1000000 g target. After conversion this value equates to 790 μg O2/g target (less than 3000 μg/g). Additionally, Song teaches the oxygen content of the titanium aluminum alloy based targets is 1-2000ppm, or 1-2000 μg/g, which lies within the claimed range.
Regarding claim 26, titanium has a work function of 4.33 eV, aluminum has a work function of 4.06-4.26 eV, cerium has a work function of 2.9 eV, vanadium (V) has a work function of 4.3 eV, tungsten (W) has a work function of 4.32-5.22 eV, and silicon has a work function of 4.6-4.85 eV (Chemistry LibreTexts NPL). Therefore, the only components of the Song target (para 0045) which may have a work function above 4.5 are tungsten and silicon. The composition of Song consists of 4 at% Si and 2 at% W (para 0045), so the target is only 6 at% (less than 10 at%) of elements with a work function greater than or equal to 4.5 eV.
Regarding claim 27, Song in view of Tachibana teaches the ceramic compound is cerium disilicide (selected from the group consisting of at least one of borides or carbides or nitrides or silicides) as described in the claim 17 rejection.
Regarding claim 28, Song in view of Tachibana teaches the doping element is cerium and that the cerium is present as cerium disilicide as described in the claim 17 rejection. 
Regarding claim 36, Song fails to explicitly teach the physical vapor deposition process comprising the use of the target according to claim 17 to carry out the vapor deposition process. However, Song teaches that titanium aluminum alloy targets are intended for forming coatings by reactive sputtering (physical vapor deposition) (para 0004) and therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the target according to claim 17 in a sputtering (PVD) process.

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 104480444 A) in view of Tachibana (JP H08151269 A), as applied to claim 17 above, and further in view of Polcik (AT 14346 U1).
Regarding claim 22, Song fails to explicitly teach the matrix is present as titanium-based material having a composition of TixM(1-x), where M is one or elements from the group consisting of V, Cr, Zr, Nb, Mo, Ta, W, Si and x is greater than 50 at%. However, Polcik (AT 14346 U1) teaches titanium based targets, such as TiSi (80/20), are alternatives to aluminum-based targets, such as AlTi (para 0049-0050, 0052). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the AlTi matrix of Song with a TiSi (80/20) matrix because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). The TiSi (80/20) matrix satisfies the claim limitations because M is Si and x is 80 at% (greater than 50 at%).
Regarding claim 23, Song fails to explicitly teach the matrix is present as chromium-based material having a composition of CrxM(1-x), where M is one or elements from the group consisting of Ti, V, Zr, Nb, Mo, Ta, W, Si and x is greater than 50 at%. However, Polcik (AT 14346 U1) teaches chromium based targets, such as CrTi (80/20), are alternatives to aluminum-based targets, such as AlTi (para 0049-0051). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the AlTi matrix of Song with a CrSi (80/20) matrix because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). The CrSi (80/20) matrix satisfies the claim limitations because M is Si and x is 80 at% (greater than 50 at%).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 104480444 A) in view of Jin (CN 102041474 A).
Regarding claim 17, Song teaches a target formed primarily of titanium and aluminum (matrix) with a small amount (doping) of cerium (para 0045-0052). Song fails to explicitly teach that the .

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 104480444 A) in view of Jin (CN 102041474 A), as applied to claim 17 above, and further in view of Zhang (CN 102905495 A).
Regarding claim 29, Song in view of Jin teaches that the doping element is cerium and is present as a Ce-Al alloy as described in the claim 17 rejection. However, Song in view of Jin fails to explicitly teach that the Ce-Al alloy has a proportion of cerium greater than 50 wt%. However, Zhang (CN 102905495 A) teaches a cerium-aluminum alloy target formed from 70 at% Al powder and 30 at% Ce powder (para 0047). Because Zhang teaches that such cerium aluminum alloy powder mixtures were operable in sputtering target formation, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a cerium aluminum alloy powder with the Ce:Al ratio of Zhang with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). The molar mass of cerium is about 140.116 g/mol . 

Claims 17 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 104480444 A) in view of Kuribayashi (US 20100187093 A1).
Regarding claim 17, Song teaches a target formed primarily of titanium and aluminum (matrix) with a small amount (doping) of lanthanum (para 0054-0060). Song fails to explicitly teach that the lanthanum (doping element) is embedded as a constituent of ceramic compounds or aluminum alloys in the matrix. However, Kuribayashi (US 20100187093 A1) teaches LaB6 (lanthanum hexaboride) powder, which is ceramic, for use in preparing a sputtering target (para 0043-0044). Song is silent to the type of powder used to add lanthanum to the mixture. However, because Song teaches the presence of lanthanum and boron in the target (para 0054), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add lanthanum and boron to the mixture using a lanthanum hexaboride powder as taught by Kuribayashi.
Regarding claim 30, Song in view of Kuribayashi fails to explicitly teach that the lanthanum hexaboride is less than 25 mol% La. However, the target composition of Song includes 3 at% B and 1 at% La (para 0054); therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a lanthanum hexaboride powder with 1 La atom, or mole, for every 3 B atoms, or moles, resulting in 25 at%, or 25 mol%, of lanthanum. Though Song in view of Kuribayashi fails to explicitly teach less than .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ramm (US 2016002767 A1) explicitly teaches doping a matrix with elements selected from La, Ce, Eu, Sm, and Nd. Eck (US 4950327 A) teaches doping alloys with carbides, borides, and nitrides of La, Ce, or Nb.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794